Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawing Objections
	The drawings are objected to because reference numeral 320a is missing.

35 USC 112(b) rejections
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 5, the phrase “the moisture separation elements are disposed in a plurality of stages above and below the cylindrical pipe” is not clearly understood because the moisture separation elements 315 (313) are inside the cylindrical pipe 314, none are above or below the pipe.

35 USC 102(a1) rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-2, 4-5, 7, is/are rejected under 35 U.S.C. 102(a1) as being anticipated by US 4386583 (Rabas).
	Regarding independent claim 1, Rabas discloses a moisture separator comprising: a cylindrical pipe 18 that has a tubular shape centered on an axis along a horizontal direction and has, in an interior thereof, a space extending in a direction of the axis; a steam inlet 14, 38 provided in a lower portion of the cylindrical pipe and into which steam flows (inlets 14, 38 can be considered as a lower portion because the term “lower portion” is subjective, the location as shown in figures 1-4 in Rabas is lower position), a steam outlet 20 that is open in the direction of the axis from an end portion in the direction of the axis of the cylindrical pipe to discharge the steam from the cylindrical pipe 18; and a moisture separation element 16 that is disposed in the cylindrical pipe between the steam inlet 14, 38 and the steam outlet 20 and has a plurality of vanes (column 4, lines 29-31 clearly discloses a series of vanes) that separate moisture from the steam by passing the steam through the vanes.
	Regarding claim 2, the moisture separator 16 has a series of vanes (column 4, lines 29-31, a first flow path from the inlet 14, 38 to the separation element 16, and the second flow path from the moisture separation element 16 to the outlet 20.
	Regarding claim 4, note the distribution member 40 for guiding the steam from the inlet 14, 38 to the separation member 16 through a first flow path.
	Regarding claim 5, as best understood, the separation member 16 comprising many vanes at upper and lower portions of the pipe 18.
	Regarding claim 7, the moisture separator reheater 18 is located between a high pressure turbine 12 and a low pressure turbine 26.

35 USC 103(a) rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-2, 4-7 are rejected under 35 U.S.C. § 103(a) as being unpatentable over JP 2017-48969 in view of U.S. 4386583 (Rabas).  
	Regarding claims 1, 2, 4-5, JP 2017-48969 (see paragraphs [0032]-[0045] and fig. 1-5) is considered to describe a moisture separator (high pressure moisture separator 12) comprising: a cylindrical pipe (body element 31) which has a cylindrical shape centered on an axis running in a horizontal direction, a space extending in the direction of the axis being formed in the interior of the cylindrical pipe; a steam inlet (steam inlet 32) which is provided at a lower portion of the cylindrical pipe and allows an inflow of steam; a steam outlet (steam outlets 33, 34) for discharging steam from the cylindrical pipe; and a moisture separation element (moisture separation elements 37, 38) which is disposed inside the cylindrical pipe between the steam inlet and the steam outlet and has a plurality of vanes (separator vanes) allowing the passage of the steam to thereby separate moisture from the steam. Here, although the moisture separator described in JP 2017-48969 comprises a steam outlet, this steam outlet does not open in the direction of the axis from an axial end portion of the cylindrical pipe. However, JP 2017-48969 (see paragraph [0111]) also indicates that "Moreover, in the 
	Rabas discloses a moisture separator comprising: a cylindrical pipe 18 that has a tubular shape centered on an axis along a horizontal direction and has, in an interior thereof, a space extending in a direction of the axis; a steam inlet 14, 38 provided in a lower portion of the cylindrical pipe and into which steam flows (inlets 14, 38 can be considered as a lower portion because the term “lower portion” is subjective, the location as shown in figures 1-4 in Rabas is lower position), a steam outlet 20 that is open in the direction of the axis from an end portion in the direction of the axis of the cylindrical pipe to discharge the steam from the cylindrical pipe 18; and a moisture separation element 16 that is disposed in the cylindrical pipe between the steam inlet 14, 38 and the steam outlet 20 and has a plurality of vanes (column 4, lines 29-31 clearly discloses a series of vanes) that separate moisture from the steam by passing the steam through the vanes. Regarding claim 2, the moisture separator 16 has a series of vanes (column 4, lines 29-31, a first flow path from the inlet 14, 38 to the separation element 16, and the second flow path from the moisture separation element 16 to the outlet 20. Regarding claim 4, note the distribution member 40 for guiding the steam from the inlet 14, 38 to the separation member 16 through a first flow path. Regarding claim 

	It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the moisture separator in JP 2017-48969 to have an axial outlet (claim 1), first and second stream (claim 2), distribution member (claim 4), and vanes in upper and lower portions (claim 5) as taught by Rabas for the purpose of delivering the steam to the device in the axial direction with effective moisture separation with the added vanes and distribution member.
	
	Regarding claim 6, JP 2017-48969 (see paragraphs [0033]-[0035] and fig. 4 and 5) is considered to describe a steam turbine plant (steam turbine plant) comprising a high-pressure turbine (high-pressure turbine portion 13), a medium-pressure turbine (medium-pressure turbine portion 14) connected to a lower-pressure side than the high-pressure turbine, and a low-pressure turbine (low-pressure turbine) connected to a lower-pressure side than the medium-pressure turbine, wherein the above-mentioned moisture separator (high-pressure moisture separator 12) is provided between the high-pressure turbine and the medium-pressure turbine.
	Regarding claim 7, JP 2017-48969 (see paragraphs [0033]-[0035] and fig. 4 and 5) is considered to describe a steam turbine plant comprising: a first turbine (high-pressure turbine portion 13), a second turbine (medium-pressure turbine portion 14) connected to a lower-pressure side than the first turbine, and the above-mentioned moisture separator (high-pressure moisture separator 12) provided between the first .
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	In claim 3, the recitation of “wherein the steam inlet is provided between both end portions in the direction of the axis of the cylindrical pipe, the steam outlets are provided in both end portions in the direction of the axis of the cylindrical pipe, and the moisture separation elements are provided on both sides m the direction of the axis m the space with the steam inlet as a reference”, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 3, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references. 

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sokolowski, Tsiklauri, and Fujita disclose moisture separators comprising moisture separator elements in connection with steam turbines.



Conclusions
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
11/10/2021